DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9 and 10 of U.S. Patent No. 11,170,699. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same subject matter as follows.
Claims of the instant application.
Claim of the patent.
1. A display apparatus comprising: a substrate having an intermediate region and a peripheral region, wherein the peripheral region is located between an edge of the substrate and the intermediate region; and




a plurality of pixels disposed on the substrate, wherein each of the pixels comprises a plurality of sub-pixels, and each of the sub-pixels comprises:
a pixel driving circuit comprising a first transistor and a second transistor, wherein the first transistor has a first terminal, a second terminal, and a control terminal, the second transistor has a first terminal, a second terminal, and a control terminal, and the second terminal of the first transistor is electrically connected to the control terminal of the second transistor; 
a pad electrically connected to the second terminal of the second transistor; and 	a light-emitting diode device electrically connected to the pad; 
wherein the pixels comprise a plurality of standard pixels disposed in the intermediate region and a plurality of peripheral pixels disposed in the peripheral region, and 




















relative positions of a plurality of pixel driving circuits and a plurality of pads of the sub- pixels of the standard pixel are different from relative positions of a plurality of pixel driving circuits and a plurality of pads of the sub-pixels of the peripheral pixel.

2. The display apparatus according to claim 1, wherein the sub-pixels of each of the pixels comprise a first sub-pixel and a second sub-pixel, and the first sub-pixel and the second sub-pixel are respectively configured to display a first color and a second color, 
wherein a first virtual straight line segment passes through a plurality of pads of the sub- pixels of the standard pixel, and a plurality of pixel driving circuits of the first sub-pixel and the second sub-pixel of the standard pixel are respectively disposed on two opposite sides of the first virtual straight line segment, and 
a second virtual straight line segment passes through a plurality of pads of the sub-pixels of the peripheral pixel, and a plurality of pixel driving circuits of the first sub-pixel and the second sub-pixel of the peripheral pixel are disposed on a same side of the second virtual straight line segment.

3. The display apparatus according to claim 1, wherein each of the sub-pixels further comprises a data line, a scan line, and a power line, the first terminal of the first transistor is electrically connected to the data line, the control terminal of the first transistor is electrically connected to the scan line, and the first terminal of the second transistor is electrically connected to the power line, 

wherein the standard pixel further comprises a non-pixel driving circuit, the non-pixel driving circuit of the standard pixel is electrically connected to at least one of the data line, the scan line, the power line, the pixel driving circuit, the pad, and the light-emitting diode device of the sub-pixel of the standard pixel, and the peripheral pixel further comprises a non-pixel driving circuit, and the non-pixel driving circuit of the peripheral pixel is electrically connected to at least one of the data line, the scan line, the power line, the pixel driving circuit, the pad, and the light emitting diode device of the sub-pixel of the peripheral pixel, 


wherein relative positions of the non-pixel driving circuit of the standard pixel and the pad of the standard pixel are different from relative positions of the non-pixel driving circuit of the peripheral pixel and the pad of the peripheral pixel.

5. The display apparatus according to claim 1, wherein the sub-pixels of each of the pixels comprise a first sub-pixel configured to display a first color, wherein a plurality of pads of a plurality of first sub-pixels of the standard pixels are arranged at a first pitch in a direction, a plurality of pads of a plurality of first sub-pixels of the peripheral pixels are arranged at a second pitch in the direction, and the first pitch is substantially equal to the second pitch.
1. A display apparatus comprising: a substrate having an intermediate region, a side pad region and a peripheral region, wherein the peripheral region is located between an edge of the substrate and the intermediate region, and 
the side pad region is located between the edge of the substrate and the peripheral region; and 
a plurality of pixels disposed on the substrate, wherein each of the pixels comprises a plurality of sub-pixels, and each of the sub-pixels comprises: 
a pixel driving circuit comprising a first transistor and a second transistor, wherein the first transistor has a first terminal, a second terminal, and a control terminal, the second transistor has a first terminal, a second terminal, and a control terminal, and the second terminal of the first transistor is electrically connected to the control terminal of the second transistor; 
a pad electrically connected to the second terminal of the second transistor; and a light-emitting diode device electrically connected to the pad; wherein the pixels comprise a plurality of standard pixels disposed in the intermediate region and a plurality of peripheral pixels disposed in the peripheral region, a distance A1 in a plane view of the display apparatus is present between the second transistor and the pad of each of the sub-pixels of each of the standard pixels, and a distance A2 in the plane view of the display apparatus is present between the second transistor and the pad of each of the sub-pixels of each of the peripheral pixels, and a sub-pixel of the standard pixel and a sub-pixel of the peripheral pixel are configured to display a same color, and the distance A1 of the sub-pixel of the standard pixel is not equal to the distance A2 of the sub-pixel of the peripheral pixel, so that the substrate has the side pad region to realize a narrow border or even borderless display apparatus; wherein the side pad region is provided between a row of the plurality of peripheral pixels closest to one edge of the substrate to electronically connect to a lead located in the side wall of the substrate to components located on the rear of the substrate.
7. The display apparatus according to claim 1, wherein relative positions of a plurality of pixel driving circuits and a plurality of pads of the sub-pixels of the standard pixel are different from relative positions of a plurality of pixel driving circuits and a plurality of pads of the sub-pixels of the peripheral pixel.

8. The display apparatus according to claim 1, wherein the sub-pixels of each of the pixels comprise a first sub-pixel and a second sub-pixel, and the first sub-pixel and the second sub-pixel are respectively configured to display a first color and a second color, 
wherein a first virtual straight line segment passes through a plurality of pads of the sub-pixels of the standard pixel, and a plurality of pixel driving circuits of the first sub-pixel and the second sub-pixel of the standard pixel are respectively disposed on two opposite sides of the first virtual straight line segment, and a second virtual straight line segment passes through a plurality of pads of the sub-pixels of the peripheral pixel, and a plurality of pixel driving circuits of the first sub-pixel and the second sub-pixel of the peripheral pixel are disposed on a same side of the second virtual straight line segment.

9. The display apparatus according to claim 1, wherein each of the sub-pixels further comprises a data line, a scan line, and a power line, the first terminal of the first transistor is electrically connected to the data line, the control terminal of the first transistor is electrically connected to the scan line, and the first terminal of the second transistor is electrically connected to the power line,
 wherein the standard pixel further comprises a non-pixel driving circuit, the non-pixel driving circuit of the standard pixel is electrically connected to at least one of the data line, the scan line, the power line, the pixel driving circuit, the pad, and the light-emitting diode device of the sub-pixel of the standard pixel, and the peripheral pixel further comprises a non-pixel driving circuit, and the non-pixel driving circuit of the peripheral pixel is electrically connected to at least one of the data line, the scan line, the power line, the pixel driving circuit, the pad, and the light-emitting diode device of the sub-pixel of the peripheral pixel,     
       wherein relative positions of the non-pixel driving circuit of the standard pixel and the pad of the standard pixel are different from relative positions of the non-pixel driving circuit of the peripheral pixel and the pad of the peripheral pixel.
10. The display apparatus according to claim 1, wherein the sub-pixels of each of the pixels comprise a first sub-pixel configured to display a first color, wherein a plurality of pads of a plurality of first sub-pixels of the standard pixels are arranged at a first pitch in a direction, a plurality of pads of a plurality of first sub-pixels of the peripheral pixels are arranged at a second pitch in the direction, and the first pitch is substantially equal to the second pitch.





 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2019/0005870), hereinafter Son 870, in view of Son et al. (US 2018/0190747), hereinafter Son 747.
	In reference to claim 1, Son 870 discloses a display apparatus in Fig. 1 comprising:
	a substrate (ZPL) having an intermediate region (center region)  and a peripheral region (peripheral region), wherein the peripheral region is located between an edge of the substrate and the intermediate region (see GPL in Figs. 3 and 5; paragraphs 41-42]); and 
	a plurality of pixels (LEDs) disposed on the substrate, wherein each of the pixels comprises a plurality of sub-pixels, and each of the sub-pixels comprises:
	a pixel driving circuit comprising second transistor (see TFT in Fig. 4);
	a pad (RCE) electrically connected to the second terminal of the second transistor (see the RCE1 electronically connected to a second terminal of the TFT in Fig. 4); and
	a light-emitting diode device (R1) electrically connected to the pad (RCE1);
	wherein the pixels comprise a plurality of standard pixels (Fig. 3) disposed in the intermediate region (center region) and a plurality of peripheral pixels disposed in the peripheral region, 
	relative positions of a plurality pixel driving circuits (TFT) and plurality of pads ( of RCE1) of the sub-pixel of the standard pixel (Figs 3-4; ¶ [66]) are different from relative positions of a plurality of pads  (CRC1) of a plurality of pixel driving circuits (TFT) in Figs 5-6 (for example, the standard pixel (Figs. 3-4) has plurality of driving circuits (TFT) disposed below the right bottom corner of the respective plurality of pads (RCE), the peripheral pixel (Figs. 5-6) has plurality of driving circuit disposed below the left top corner of respective plurality of pads (RCE).
	Son 870 discloses the pixel circuit includes a plurality of transistor (TFTS) for driving the pixel circuit (paragraph [54), but does not disclose the first transistor as in claim 1.
	In the same field of endeavor, Son 747 discloses and LED display apparatus in Fig. 3 having a pixel circuit in PC with a first transistor (T1) and a second transistor (T2), wherein the first transistor has a first terminal, a second terminal, and a control terminal, the second transistor has a first terminal, a second terminal, and a control terminal, and the second terminal of the first transistor (T1) is electrically connected to the control terminal of the second transistor (T2);
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to include the first transistor in the pixel circuit of Son 870 as taught by Son 747 to operate for providing selection control signal for the second transistor which emits light having brightness proportional to data signal (¶ [69]).
	In reference to claim 5, Son 870’ discloses the sub-pixels of each of the pixels comprise a first sub-pixel (R), configured to display a first color (red), wherein a plurality of pads of a plurality of first sub-pixels of the standard pixels are arranged at a first pitch in a direction (see pad PD and first sub-pixels R in Fig. 1 and Fig. 3), a plurality of pads of a plurality of first sub-pixels of the peripheral pixels are arranged at a second pitch (see pad PD and first sub-pixels R in  in Fig. 1 and Fig. 5) in the direction, and the first pitch is substantially equal to the second pitch as shown in Figs. 3 and 5.
		
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests the specific limitations as cited in claims 2-4.
	In reference to claim 2, the display apparatus according to claim 1, 
	the sub-pixels of each of the pixels comprise a first sub-pixel and a second sub-pixel, and the first sub-pixel and the second sub-pixel are respectively configured to display a first color and a second color,
	wherein a first virtual straight line segment passes through a plurality of pads of the subpixels of the standard pixel, and a plurality of pixel driving circuits of the first sub-pixel and the second sub-pixel of the standard pixel are respectively disposed on two opposite sides of the first virtual straight line segment, and
	a second virtual straight line segment passes through a plurality of pads of the sub-pixels of the peripheral pixel, and a plurality of pixel driving circuits of the first sub-pixel and the second sub-pixel of the peripheral pixel are disposed on a same side of the second virtual straight line segment.
	With respect to claim 3, the display apparatus according to claim 1, 
	wherein each of the sub-pixels further comprises a data line, a scan line, and a power line, the first terminal of the first transistor is electrically connected to the data line, the control terminal of the first transistor is electrically connected to the scan line, and the first terminal of the second transistor is electrically connected to the power line, 	wherein the standard pixel further comprises a non-pixel driving circuit, the non-pixel driving circuit of the standard pixel is electrically connected to at least one of the data line, the scan line, the power line, the pixel driving circuit, the pad, and the light-emitting diode device of the sub-pixel of the standard pixel, and the peripheral pixel further comprises a non-pixel driving circuit, and the non-pixel driving circuit of the peripheral pixel is electrically connected to at least one of the data line, the scan line, the power line, the pixel driving circuit, the pad, and the light emitting diode device of the sub-pixel of the peripheral pixel,
	wherein relative positions of the non-pixel driving circuit of the standard pixel and the pad of the standard pixel are different from relative positions of the non-pixel driving circuit of the peripheral pixel and the pad of the peripheral pixel.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Spitzer et al. (US 2017/0236466) discloses in Fig. 1 a display device comprising plurality of pixels and a center region having a plurality of pixels and each pixel having a plurality of sub-pixels (R, G, B); see ¶ [17-19].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

/DUC Q DINH/Primary Examiner, Art Unit 2692